 

Exhibit 10.60

 

 

 

License, SUPPLY

and Distribution Agreement

 

Elite pharmaceuticals, inc.,

 

elite laboratories, inc.,

 

- and -

 

GLENMARK PHARMACEUTICALS Inc., USA

 

Dated as of May 22, 2018

 

 

 

 

 

 

THIS LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT is made as of May 22, 2018 (the
“Effective Date”), by and between ELITE PHARMACEUTICALS, INC. and ELITE
LABORATORIES, INC., Nevada corporations located at 165 Ludlow Avenue, Northvale,
New Jersey 07647 (collectively, “ELITE”), and GLENMARK PHARMACEUTICALS INC.,
USA, a Delaware corporation located at 750 Corporate Drive, Mahwah, New Jersey
07430 (“GLENMARK”).

 

WHEREAS:

 

A.ELITE has ownership rights to products and/or ANDAs specified on Schedule A
(the “Products”), and GLENMARK wishes to license from ELITE the semi-exclusive
and/or exclusive rights, as the case may be, to market and sell the Products on
the terms and conditions set forth in this Agreement.

 

B.ELITE has significant experience in developing, manufacturing and marketing
finished dosage forms of pharmaceutical products, including the Products;

 

C.GLENMARK has significant experience in marketing pharmaceutical products; and

 

D.Subject to the terms and conditions of this Agreement, GLENMARK desires to
engage ELITE on an exclusive basis to manufacture, supply, package and label the
Products and ELITE agrees to grant GLENMARK the right under this Agreement to
commercialize the Products in the Territory on a semi-exclusive and/or exclusive
basis.

 

NOW, THEREFORE in consideration of the mutual covenants and obligations
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1In addition to terms defined elsewhere in this Agreement, the terms set forth
below shall be defined in this Agreement (including the recitals) as follows:

 

(a)“Affiliate” with respect to either Party means any Person who directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with such Party. The term “control” means the beneficial
(direct or indirect) ownership of more than fifty-percent (50%) of the voting or
equity interests of such Person or the power or right to direct the management
and affairs of its business, whether through the ownership of voting securities,
by contract, or otherwise.

 

(b)“Agreement” means this License, Supply and Distribution Agreement, together
with all schedules hereto.

 

(c)“ANDA” means an Abbreviated New Drug Application pursuant to Section 505(j)
of the FDCA.

 

(d)“Bankruptcy Code” has the meaning given in Article 13.16.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 1

 

 

(e)“Business Day” in relation to each Party means any day other than a Saturday,
a Sunday, or any statutory or public holiday on which banks are generally closed
for regular business in New York, New York.

 

(f)“Certificate of Analysis” means a certificate of analysis that certifies that
a given batch of Product meets the release Manufacturing Requirements.

 

(g)“Claim” means any claim, action, cause of action, or demand.

 

(h)“Commercially Reasonable Efforts” with respect to any activity means the
efforts and resources that would be used in the performance of the relevant
activity in compliance with Law by a Person (engaged in the manufacture and
supply or distribution, sale and commercialization of pharmaceutical products,
as applicable) of comparable size and resources as the applicable Party with
regard to a product at a similar stage in its product life taking into account
the following factors to the extent reasonable and relevant: issues of safety
and efficacy, product profile, market potential, competitive market conditions,
duration of exclusivity or other proprietary position of the product and the
potential profitability and economic return of the product, all as measured by
the facts and circumstances at the time such efforts are due.

 

(i)“Confidential Information” has the meaning given in Article 12.2.

 

(j)“DEA” shall mean the United States Drug Enforcement Administration or any
successor entity.

 

(k)“Debarred Entity” has the meaning given in Article 9.2(c).

 

(l)“Debarred Individual” has the meaning given in Article 9.2(c).

 

(m)“Distribution Fees” means {***} percent ({***}%) of Net Sales for each
Product that is DEA schedule II and {***}percent ({***}%) of Net Sales for all
other Products.

 

(n)“Effective Date” has the meaning given in the preamble.

 

(o)“Facility” means the ELITE FDA-approved manufacturing site located at Ludlow
Avenue, Northvale, New Jersey 07647.

 

(p)“FDA” means the United States Food and Drug Administration or any successor
government agency.

 

(q)“FDCA” means the Federal Food, Drug, and Cosmetic Act.

 

(r)“Force Majeure Event” has the meaning given in Article 13.5.

 

(s)“ELITE” has the meaning given in the preamble.

 

(t)“GLENMARK” has the meaning given in the preamble.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 2

 

 

(u)“GMP” means current good manufacturing practices for the manufacture of
finished pharmaceutical products in effect within the Territory from time to
time during the Term of this Agreement, which set minimum standards to ensure
that pharmaceutical products meet established requirements for identity,
strength, quality and purity, as established under the Laws of the Territory,
including 21 C.F.R. Parts 210 and 211.

 

(v)“Gross Profit” means the Net Sales of a Product each calendar quarter less
Transfer Price of Product, Distribution Fees and shipping costs from the
Facility.

 

(w)“Gross Sales” means the gross amount invoiced by GLENMARK or its Affiliates
or sublicensees for sales of the Product to Third Parties in the Territory.

 

(x)“Indemnitee” has the meaning given in Article 11.3.

 

(y)“Indemnitor” has the meaning given in Article 11.3.

 

(z)“Intellectual Property Rights” means any patent, trademark, copyright, trade
secret, right in unpatented know-how, right of confidence and any other
intellectual or industrial property right of any nature whatsoever in any part
of the world, whether registered or unregistered.

 

(aa)“Law” means any federal, state, provincial and local laws, statutes,
regulations, rules, guidelines, orders, ordinances, and any other requirements
of any government or Regulatory Authority applicable to the development,
registration, manufacturing, testing, packaging, storing, shipping, marketing,
distribution and sale of pharmaceutical products or as otherwise applicable to
the Parties respective obligations under this Agreement, including the FDCA.

 

(bb)“Losses” means any damages, liabilities, obligations, costs, expenses or
losses, including reasonable legal fees and expenses, court costs, arbitration
fees, penalties, fines, costs of investigation and amounts paid in settlement of
claims.

 

(cc)“Major Change” shall mean a change that has the potential to adversely
impact quality, identity, purity or stability of the Products or the compliance
and validity of the Products Marketing Authorizations, as these factors may
relate the safety or efficacy of the Product. For example: lowering the purity
requirement for a starting material may adversely affect the quality of the
Product and would be considered a Major Change. Tightening the purity
requirement of a starting material cannot negatively affect the quality of the
Product and may be considered a minor change.

 

(dd)“Manufacturing Requirements” has the meaning given in Article 4.1(a).

 

(ee)“Marketing Authorization” means all approvals, licenses, registrations or
authorizations of any Regulatory Authority, necessary for the manufacturing,
use, storage, import, transport, marketing, promotion and sale of the Product in
the Territory, together with pricing or reimbursement approval in countries
where governmental approval is required for pricing or for the Product to be
reimbursed by national health insurance.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 3

 

 

(ff)“Net Sales” shall mean with respect to the Product, Gross Sales less the
following items (whether or not separately stated on such invoice but only to
the extent included in Gross Sales):

 

(i)Any and all promotional allowances, rebates, charge backs, quantity and cash
discounts, and other usual and customary discounts to customers;

 

(ii)Amounts refunded, repaid or credited by reason of rejections, returns or
recalls of goods;

 

(iii)Any sales, excise, turnover, inventory, value-added, and similar taxes and
duties assessed on applicable sales;

 

(iv)Failure to supply penalties (in the case if Article 4.4 (i) and (ii),
Non-affiliate third party administrative fees granted, Medicaid and state and/or
governmental rebates, and shelf stock adjustments and retroactive price
reductions.

 

Components of Net Sales shall be determined using the accrual method of
accounting in accordance with US GAAP or an equivalent stipulated method of
accounting in the Territory.

 

(gg)“Non-Conforming Product” has the meaning given in Article 4.8(b).

 

(hh)“Original Agreement” has the meaning given in Recital A.

 

(ii)“Packaging” means all material used to prepare fully packaged Products,
including labelling, containers, cartons, shipping cases, and inserts, as
applicable.

 

(jj)“Parties” means the parties to this Agreement referred to collectively, and
“Party” means either party to this Agreement referred to individually.

 

(kk)“Person” includes any individual, partnership, corporation, unincorporated
organization or association, joint venture, limited liability company, trust or
any other form of entity.

 

(ll)“Pharmacovigilance Agreement” means the pharmacovigilance agreement to be
entered into by the Parties which shall set forth the safety data exchange
procedures to be followed by the Parties for the collection, investigation,
reporting and exchange of information concerning adverse events.

 

(mm)“Products” means the finished pharmaceutical products in commercially
saleable form, as manufactured by ELITE and semi-exclusively and/or exclusively
supplied to GLENMARK pursuant to this Agreement as set forth on Schedule A.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 4

 

 

(nn)“Purchase Order” means a written, binding purchase order for a certain
quantity of Product properly issued by GLENMARK in accordance with the terms of
this Agreement.

 

(oo)“Quality Agreement” means a quality agreement to be entered into by the
Parties which will set forth certain obligations of the Parties in relation to
the manufacture, packaging, quality control and testing of the Products in
accordance with GMP.

 

(pp)“Recall” shall mean a recall, removal, market withdrawal, seizure, or field
correction of Product.

 

(qq)“Regulatory Authorities” means any federal, state, local or international
regulatory agency, department, bureau or other governmental entity responsible
for regulating the manufacture, use, storage, importation, transportation,
distribution marketing, promotion and sale of pharmaceutical products in the
Territory, including the FDA and DEA.

 

(rr)“Semi-exclusive” means that ELITE may at its discretion manufacture and
supply products for itself and for third parties

 

(ss)“Specifications” means the written methods, formulae, procedures,
specifications, tests (and testing protocols) and standards pertaining to the
Products as approved by FDA in the Product’s ANDA and attached herein as
Schedule B, which may be amended from time-to-time by the written agreement of
the Parties.

 

(tt)“Term” has the meaning given in Article 8.1.

 

(uu)“Territory” means the United States of America and its possessions,
territories, protectorates, military bases and commonwealths.

 

(vv)“Third Party” means any Person other than GLENMARK or ELITE, or any of their
respective Affiliates.

 

(ww)“Trademarks” has the meaning given in Article 4.3(a).

 

1.2Interpretation of “Include”. Where the words “include”, “includes” or
“including” are used in this Agreement, they shall mean, respectively, “include
without limitation”, “includes without limitation”, “including but not limited
to”, or “including without limitation”.

 

ARTICLE 2 - MARKETING AUTHORIZATIONS

 

2.1Subject to the terms of this Agreement, ELITE shall exclusively and/or
semi-exclusively, as the case may be, manufacture, supply, package and label the
Products for GLENMARK, and GLENMARK shall have the right to promote, market,
store, distribute and sell the Products in the Territory. ELITE hereby grants to
GLENMARK and its Affiliates an exclusive and/or semi-exclusive right to fully
commercialize the Products in the Territory. GLENMARK agrees to exclusively
purchase Products it requires from ELITE.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 5

 

 

2.2ELITE shall, at its expense, maintain and update the Marketing Authorizations
for the Products as may be required for the Parties to perform their obligations
hereunder. ELITE shall be solely responsible for all communications with the
Regulatory Authorities in the Territory relating to any Marketing Authorizations
for the Products. ELITE shall provide GLENMARK with timely notice of any
communications from the Regulatory Authorities which may affect ELITE’s right or
ability to supply GLENMARK with the Products.

 

ARTICLE 3 - PAYMENT TERMS

 

3.1Transfer Price. ELITE shall sell each Product to GLENMARK at the prices set
forth in Schedule A, which Transfer price shall be inclusive of all costs and
expenses associated with the manufacture, supply, packaging, labeling of the
Product to GLENMARK. ELITE shall not offer to sell the semi-exclusive Product to
a Third Party at a lower price than that set forth in Schedule A without first
offering to amend Schedule A and sell the Product at such lower price to
GLENMARK.

 

3.2Upon delivery of the Products to GLENMARK, ELITE shall submit invoices
therefore to GLENMARK. GLENMARK shall pay each undisputed invoice in full within
thirty one (31) days of its receipt in full of the Products reflected in the
invoice and the Certificate of Analysis, which Certificate is in a form
sufficient for release of the Products. A late payment fee of one percent (1%)
per month may be imposed upon GLENMARK for payments past due, unless Products
therein are subject to a quality dispute. In the event of any inconsistency
between an invoice and this Agreement, the terms of this Agreement shall
control.

 

3.3License Fees. Throughout the Initial Term and Renewal Term, GLENMARK shall
pay to ELITE {***}percent ({***}%) of the Gross Profits received from sales of
each Product within forty-five (45) days of the end of each calendar quarter
(“License Fees”). Such payment shall additionally include a sales summary for
each Product generally in the format as provided in Schedule C. In no case shall
the License Fees for any calendar quarter be negative; provided, however in the
event of a loss in any calendar quarter, the amount of that loss shall be
carried forward to subsequent calendar quarters until the amount of such loss
has been fully absorbed.

 

ARTICLE 4 - MANUFACTURING AND SUPPLY; COMMERCIALIZATION

 

4.1Supply of Products.

 

(a)During the Term of this Agreement, ELITE shall use Commercially Reasonable
Efforts to manufacture, timely supply, package and label for delivery to
GLENMARK the Products in accordance with any Purchase Orders issued by GLENMARK
under the terms of this Agreement. ELITE shall manufacture, supply, package and
label the Products in compliance with all Laws, including the GMPs, the
Marketing Authorization, the Quality Agreement, and the Specifications
(“Manufacturing Requirements”).

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 6

 

 

(b)ELITE shall manufacture the Products in the Facility and use Commercially
Reasonable Efforts to maintain access to sufficient supplies of raw materials,
components and other required resources to perform its obligations under this
Agreement, and meet GLENMARK’s supply requirements for the Products. ELITE shall
not manufacture the Products at a site other than the Facility without first
obtaining GLENMARK’s prior written consent, which consent shall not be
unreasonably withheld. ELITE shall be solely responsible for all costs and
expenses incurred in connection with the manufacture of the Products hereunder,
including without limitation costs and expenses of personnel, quality control,
testing, manufacturing, facilities, equipment, materials, FDA product fees, FDA
establishment fees and government sales, use, excise, property or similar taxes
or excises.

 

(c)ELITE shall have procedures in place to ensure that the oldest approved
inventory of the Products is distributed first. In addition, each Party shall
maintain a tracking system by which the distribution of each lot of the Products
may be readily determined to facilitate its Recall if necessary.

 

(d)Transfer Price Adjustments. The Transfer Prices for the Products under
Schedule A are valid through {***}. After {***}, the Transfer Price for Products
may be adjusted up or down for changes in the cost of active pharmaceutical
ingredients, annual Generic Drug User Fees (GDUFA fees) proportional allocation,
and material changes in serialization requirements. ELITE shall provide at least
thirty (30) days written notice to GLENMARK for any such Transfer Price
adjustments with justifications for any increase.

 

(e)The Parties shall enter into a Pharmacovigilance Agreement and Quality
Agreement prior to the commencement of any manufacturing activities under this
Agreement. The respective roles and responsibilities for quality assurance
personnel of the Parties in carrying out the transactions pursuant to this
Agreement shall be defined and stipulated in the Quality Agreement. The fully
executed Pharmacovigilance Agreement and Quality Agreement are hereby
incorporated and made a part of this Agreement by reference. In the event of any
inconsistency between the provisions of the Pharmacovigilance Agreement and the
provisions of this Agreement, the wording of the Pharmacovigilance Agreement
shall govern any and all patient safety matters and this Agreement shall govern
all other matters. The Parties hereby acknowledge and agree that in the event of
any conflict between the terms of this Agreement and the terms of the Quality
Agreement, this Agreement shall control with respect to all issues (other than
with respect to the allocation of responsibility for quality assurance), and the
Quality Agreement shall control with respect to the allocation of responsibility
for quality assurance.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 7

 

 

4.2Master Production Plan and Purchase Orders. On or before fifteen (15)days
prior to the end of each calendar quarter during the Term, GLENMARK shall
deliver to ELITE a master production plan which covers a twelve (12) month
period, which includes three (3) months binding purchase order, and nine (9)
months non-binding forecast (the “Master Production Plan”). The first three
months (beginning with the first month following the month in which the Master
Production Plan is due) of each Master Production Plan shall be deemed to be a
binding purchase order (the “Binding Forecast”). Months four (4) through twelve
(12) of the Master Production Plan shall be GLENMARK’s non-binding, good faith
estimate of such requirements based on forecasted trade and GLENMARK shall have
the ability to adjust the quantities forecast. Unless the Parties otherwise
agree in writing, all firm orders for Product (the “Purchase Order”) placed
shall specify: (i) the type of Product being ordered; (ii) the amount of such
Product being requested (which shall be in whole batch size quantities); and
(iii) the requested delivery date which, unless otherwise agreed by ELITE in
writing, shall be not less than ninety (90) days after receipt of the Purchase
Order. Each Master Production Plan and accompanying binding Purchase Order shall
be deemed to be automatically accepted unless ELITE notifies GLENMARK of its
rejection of the same within five (5) Business Days of receipt. ELITE may only
reject a Purchase Order if a Purchase Order is not consistent with the terms of
this Article 4.2 or is not timely delivered. Once a Purchase Order is accepted
by ELITE, ELITE shall be obligated to timely manufacture, supply, package,
label, and have ready for delivery the full quantities of Products set forth in
the Purchase Order by the required delivery date at the Facility. In the event
that the terms of any Purchase Order are not consistent with, or attempt to
modify, the terms of this Agreement, the terms of this Agreement shall prevail.
If GLENMARK requests changes to any Purchase Order after receipt thereof by
ELITE, ELITE shall use Commercially Reasonable Efforts to comply with such
changes.

 

4.3Delivery Terms.

 

(a)GLENMARK shall provide ELITE packaging specifications and related materials
that comply with FDA requirements and the Parties will finalize all packaging by
the time of the first Purchase Order. If requested by GLENMARK, ELITE shall
affix on the Product and/or on the label and/or the packages certain proprietary
or registered marks, logos or insignia relating to the Product in accordance
with the directions and specifications given by GLENMARK, along with any other
marks, logos or insignia, as GLENMARK may stipulate from time to time
(collectively, “Trademark”). Pursuant to the aforesaid, GLENMARK hereby grants
to ELITE, a non-exclusive, non-transferable, non-assignable and
non-sublicensable right to the Trademarks, solely for the purpose of affixing
such Trademarks to the Product in accordance with GLENMARK’s directions and
specifications during the Term. GLENMARK shall have sole approval authority over
all Product labeling and packaging specifications of the Products supplied to
GLENMARK pursuant to this Agreement.

 

(b)ELITE shall deliver the full quantities of the Products set forth in each
Purchase Order (Incoterms 2010 EXW) to GLENMARK or its designee. All Products
shall be packaged for shipment in accordance with the packaging specifications
set forth in the Marketing Authorizations and packing instructions reasonably
required by GLENMARK.

 

(c)Each Products shipment made by ELITE shall be accompanied by and shall
include a Certificate of Analysis for each shipment of the Products manufactured
and supplied hereunder. ELITE shall be responsible for all applicable release
testing of the Products in accordance with the Manufacturing Requirements. ELITE
shall perform all required in process quality control tests and quality
assurance reviews on the Products, including without limitation, stability
testing at its sole cost and expense. In addition, ELITE shall furnish GLENMARK,
along with the first shipment of the Products, ELITE's Material Safety Data
Sheets containing the relevant safety and health information and such other
similar information as GLENMARK may reasonably from time-to-time request in
connection therewith.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 8

 

 

(d)All Products provided to GLENMARK shall have no less than eighty five percent
(85%) remaining shelf-life remaining as per the Product’s ANDA.

 

(e)All orders containing at least ninety percent (90%) of the specified amount
of Product in a given Purchase Order shall be deemed satisfied.

 

4.4Failure to Supply. ELITE shall notify GLENMARK as promptly as possible, but
in no event later than five (5) Business Days, after ELITE discovers that it
will not be able to supply the quantity of Products ordered by the delivery date
specified in a Purchase Order. In such event: (i) ELITE shall cooperate with
GLENMARK in taking all actions that GLENMARK deems reasonably necessary in order
to remedy such inability to supply, at ELITE’s expense; and (ii) If ELITE’s
inability to supply continues past twenty (20) days from the required delivery
date set forth in the Purchase Order at GLENMARK’s election, any or all
outstanding Purchase Orders relating to such Product may be cancelled and
GLENMARK shall have no obligations with respect to such Purchase Orders.
Compliance by ELITE with this Article 4.4 shall not relieve ELITE of any other
obligation or liability under this Agreement. GLENMARK shall otherwise retain
all of its rights under this Agreement and/or at law against ELITE for its
failure to deliver all or any portion of the quantity of Products ordered by
GLENMARK. If ELITE’s inability to supply continues past twenty (20) days from
the required delivery date set forth in the Purchase Order, GLENMARK may, in its
sole discretion, elect to terminate this Agreement immediately upon written
notice to ELITE. With regards to a Binding Forecast or if ELITE accepted a
Purchase Order from GLENMARK, pursuant to the procedures defined in Section 4.2
of this Agreement, then ELITE shall be responsible for the late charges and any
penalties assessed against GLENMARK by its Customers, unless the delay is
attributable to (i) action or controls imposed by the DEA that do not result
from ELITE's negligence; or (ii) demonstrable raw material shortages that are
beyond ELITE's control. Late charges and any penalties assessed against ELITE by
GLENMARK under this paragraph are due and payable within thirty (30) days of
being invoiced by GLENMARK and, if not timely paid, may be deducted against
amounts owed by GLENMARK to ELITE.

 

4.5Samples and Batch Records. ELITE shall prepare and maintain batch records and
file samples, properly stored, for each lot or batch of Products manufactured
and shipped hereunder in compliance with all GMPs and Laws in the Territory.

 

4.6Commercialization.

 

(a)GLENMARK shall use Commercially Reasonable Efforts to market and sell the
Products in the Territory. All commercial matters regarding the marketing,
promotion, sale, offer for sale, pricing or distribution of the Products in the
Territory shall be under the exclusive control of GLENMARK.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 9

 

 

4.7Change of Specification. No alterations of the Specifications for the
Products or other changes requiring prior approval by the FDA, or Major Changes
to the manufacturing process or validated processes, can be made without the
prior written approval of GLENMARK. ELITE shall notify GLENMARK in writing of
any proposed alterations for the Specifications for the Products or any Major
Changes to the manufacturing process or validated processes. GLENMARK shall
notify ELITE of GLENMARK’s decision within sixty (60) days of receipt of such
proposal from ELITE. If ELITE does not receive GLENMARK’s decision in writing
within sixty (60) days, the alteration of the Specifications or other Major
Changes to the manufacturing process or validated process proposed by ELITE
shall be deemed rejected by GLENMARK. In the event that the FDA or any other
governmental authority shall suggest or mandate any change or revision to the
Product, such that the Specifications would no longer comply with such
suggestion or mandate, the Parties shall work together in good faith to develop
revised Specifications that meet all changes or revisions suggested or mandated
by the FDA or other governmental authority and Schedule B shall be amended in
writing to set forth the new agreed upon Specifications.

 

4.8Acceptance of the Product.

 

(a)Following receipt of a shipment of Product at the final destination,
GLENMARK, or its designee, shall conduct a visual inspection of the Product and
all accompanying documents provided by ELITE, including without limitation, the
Certificate of Analysis, in accordance with its customary procedures. GLENMARK
shall advise ELITE, in writing, if it is rejecting a shipment of Product due to
obvious physical damage or obvious packaging defect that are evident upon such
visual inspection of the packaged Product as shipped by ELITE. GLENMARK (and its
designees) shall have no obligation to inspect the Product beyond the visual
inspection provided for in this Article 4.8(a).

 

(b)In the case of defects other than those obvious defects described in Article
4.8(a), including, by way of example, any failure of the Product, at the time of
delivery, to meet the Manufacturing Requirements and the representations,
warranties and covenants of Article 9.2(f), GLENMARK shall promptly notify ELITE
if it becomes aware of such non-obvious defect(s). Any defect in physical
condition of Products delivered by ELITE or Products that do not conform with
the Manufacturing Requirements (as may be in effect from time to time) or the
representations, warranties and covenants of Article 9.2(f) for any reason shall
be deemed to be a non-conforming product (“Non-Conforming Product”). GLENMARK,
or its designee, shall have the right to reject any Non-Conforming Product and
no failure on the part of GLENMARK, or its designee, or passage of time shall
prejudice GLENMARK’s right to reject or revoke acceptance of Non-Conforming
Product. All Non-Conforming Product shall be returned to ELITE at its sole cost
and expense.

 

(c)If ELITE confirms the Non-Conforming Product or lab testing pursuant to
Article 4.8(d) determines that the Product is Non-Conforming Product, ELITE
shall, at GLENMARK’s election, either replace such Non-Conforming Product with
conforming Product or, refund to GLENMARK, the price paid for such
Non-Conforming Product plus any out-of-pocket expense GLENMARK may have incurred
with respect thereto prior to its discovery of the defect, including without
limitation shipping, insurance, recall, market withdrawal, regulatory
compliance, returns, destruction, and packaging costs, and in any case, within
forty-five (45) days of confirmation or determination of Non-Conforming Product.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 10

 

 

(d)If the Parties cannot agree as to whether a delivered quantity of Product is
Non-Conforming Product, then the Parties agree to have the batch in dispute
tested and further analyzed by a recognized independent testing laboratory
selected by the Parties. The appointment of such laboratory shall not be
unreasonably withheld or delayed by either Party. The decision of the laboratory
shall be in writing and, save for manifest error on the face of the decision,
shall be binding on both Parties. Should said laboratory’s testing determine
that the Product is Non-Conforming Product then ELITE will bear the cost of such
testing and comply with the terms of Article 4.8(c). If said Product is
determined to have been conforming, then GLENMARK shall bear all costs of the
independent laboratory testing as well as accept the Product shipment and pay
for same within forty-five (45) days of such acceptance.

 

ARTICLE 5 - INSPECTIONS

 

5.1Inspections. During the Term of this Agreement and thereafter in the event of
a Claim against either Party regarding use of the Products is threatened or
commenced, ELITE shall permit GLENMARK’s representatives to enter ELITE’s
facilities, upon reasonable prior notice (except in the event of a for-cause
audit) and during normal business hours, for the purpose of inspecting the
facility and quality control procedures and confirming compliance with all
applicable GMPs and Laws in the Territory, the requirements of the Regulatory
Authorities in the Territory, the Quality Agreement and this Agreement. If
during any such inspection GLENMARK discovers any instances in which ELITE has
not complied with the foregoing, then ELITE shall promptly provide to GLENMARK a
written plan for correcting such deficiencies, including a proposed timetable
for implementing such corrections, and shall ensure that such deficiencies are
corrected, at ELITE’s sole expense, as soon as reasonably practicable. ELITE
agrees to provide GLENMARK with copies of all: (i) reasonably requested
documentation in its possession relating to the manufacture of Product,
Specifications, compliance with quality assurance standards, raw material
vendors and manufacturing processes; and (ii) U.S. and international regulatory
approvals, regulatory inspections of the manufacturing process, facilities and
documentation, and other communications with Regulatory Authorities related to
the Product; however ELITE shall not be required to provide copies to GLENMARK
of ELITE’s proprietary information and ELITE shall only be required to allow
GLENMARK to inspect such proprietary information such as batch records at
ELITE’s site and under ELITE’s supervision. Notwithstanding the provision of
this Article 5.1, GLENMARK shall have no obligation or be deemed to have an
obligation to inspect ELITE’s facilities.

 

5.2Regulatory Authority Inspections. ELITE shall permit any Regulatory Authority
to inspect the facility used to manufacture the Products and all associated
records to the full extent permitted by applicable Law (“Regulatory
Inspection”). ELITE shall notify GLENMARK within forty-eight (48) hours of
becoming aware of any planned or actual Regulatory Inspection. ELITE agrees to
reasonably cooperate with the applicable Regulatory Authority in connection with
such audits. ELITE shall notify GLENMARK prior to the commencement of any
meetings with, or inspection activity by, any Regulatory Authority, unless such
inspection activity is an unannounced inspection. Further, ELITE shall provide a
reasonable description to GLENMARK of any such governmental inquiries,
notifications or inspections promptly (but in no event later than two (2)
calendar days) after such visit or inquiry. ELITE shall furnish to GLENMARK: (i)
within two (2) calendar days after receipt, any report or correspondence issued
by the Regulatory Authority in connection with such visit or inquiry, including
but not limited to, any FDA Form 483, establishment inspection report, or
warning letter; and (ii) copies of any and all responses or explanations to any
Regulatory Authority relating to items set forth above prior to the submission
of such responses or explanations to any Regulatory Authority by ELITE for
comment, which comments shall be taken into consideration by ELITE in good
faith. ELITE shall also provide GLENMARK with a copy of all final responses.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 11

 

 

ARTICLE 6 - RECORDS

 

6.1Records. ELITE and GLENMARK shall maintain all records necessary to comply
with all applicable Laws in the Territory relating to the performance of their
respective obligations under this Agreement. ELITE shall also maintain, or cause
to be maintained (i) all manufacturing records, standard operating procedures,
validation records, equipment log books, batch records, laboratory notebooks and
all raw data relating to the manufacturing of the Products, and (ii) such other
records as GLENMARK may reasonably require in order to ensure compliance by
ELITE with the terms of this Agreement. All such records shall be maintained for
such period as may be required pursuant to the applicable Laws.

 

6.2Inspection of ELITE Books and Records. During the Term of this Agreement, and
thereafter for the greater of (i) the period stipulated by the Laws in the
Territory, and (ii) two (2) years from the expiration of the last Products
manufactured, ELITE agrees that GLENMARK, at reasonable times upon reasonable
prior notice, may inspect the research and development books and records of
ELITE pertaining to ELITE’s obligations under this Agreement for purposes of
ensuring compliance with the terms of this Agreement.

 

6.3Inspection of GLENMARK Books and Records. GLENMARK shall keep, and shall
require its Affiliates to maintain, in connection with the handling, sale, and
distribution of the Product hereunder, books and records necessary to allow the
accurate calculation, consistent with GAAP, of the amounts due to ELITE, the
reporting obligations contemplated herein, and compliance with the terms of this
Agreement, and GLENMARK shall maintain such books and records for a period of at
least two (2) years after the end of the calendar year in which they were
generated, or for such longer period as may be required by Applicable Law. Upon
at least thirty (30) days prior written notice of each calendar year, ELITE, at
its expense, shall have the right to have an independent public accounting or
auditing firm, reasonably acceptable to GLENMARK, obtain access to such books
and records as may be reasonably necessary to determine or verify the amount of
payments due under this Agreement and compliance with the obligations hereof;
provided, however, that this right may not be exercised more than once in any
calendar year. Such accounting firm shall conduct such examination, and GLENMARK
shall make such books and records available, during normal business hours at the
facility(ies) where such books and records are customarily maintained. Each such
examination shall be limited to pertinent books and records for any year ending
not more than twenty-four (24) months prior to the date of request, except that
ELITE shall not be permitted to audit the same period of time more than once.
The independent accounting firm will prepare and provide to each Party a written
report stating whether the reports submitted and amounts paid are correct or
incorrect and the amounts of any discrepancies. The conclusions of such
accounting firm shall be final and binding on the Parties absent demonstrable
error. If there was an underpayment by GLENMARK hereunder, GLENMARK shall
promptly (but in no event later than thirty (30) days after its receipt of the
independent auditor’s report so concluding) make payment to ELITE of any
shortfall by wire transfer in U.S. dollars, plus interest on the amount of such
shortfall calculated at the lesser of (a) five percent (5%) per annum, or (b)
the maximum rate permitted by law from the date such payment should have been
made to the date the shortfall is paid. If there was an overpayment by GLENMARK
hereunder, ELITE shall promptly (but in no event later than thirty (30) days
after ELITE’s receipt of the independent auditor’s report so concluding) refund
to GLENMARK the excess amount by wire transfer in U.S. dollars. All costs of the
audit, including the expenses of the independent accounting firm, shall be borne
by ELITE unless the underpayment by GLENMARK results in a cumulative discrepancy
during any calendar year in excess of the greater of (i) ten percent (10%) of
the total amount reported to ELITE for that period or (ii) one hundred thousand
dollars ($100,000.00), in which case all reasonable and documented costs of the
audit, including the expenses of the independent accounting firm, shall be borne
and promptly paid by GLENMARK. ELITE shall ensure that the independent public
accountant or auditor maintains the confidentiality of GLENMARK’s Confidential
Information on terms no less restrictive than those set forth in this Agreement.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 12

 

 

6.4Annual Reports. ELITE shall provide Glenmark in a timely manner copies of
ELITE's annual reports to the FDA or any other Regulatory Authority with respect
to the Products.

 

ARTICLE 7 - RECALLS

 

7.1Notification of Recall. If any Regulatory Authority or other governmental
agency issues or requests a Recall or takes similar action in connection with a
Product in the Territory, or if GLENMARK reasonably determines after
consultation with ELITE that an event has occurred which may result in the need
for a Recall, the Party notified of or wishing to implement such Recall shall,
within forty-eight (48) hours (regardless of weekday, weekend or holiday),
advise the other Party thereof by telephone or facsimile, after which the
Parties shall promptly discuss and work together to effect an appropriate course
of action. ELITE shall be responsible for notifying the Regulatory Authorities
in the Territory of any voluntary Recall and implementing any Recalls. GLENMARK
shall fully cooperate with ELITE to fully implement any Recall. ELITE agrees to
forward to the GLENMARK a copy of any field communication associated with the
Products that it plans to issue before such communication is issued or sent to
any governmental agency. ELITE will maintain complete and accurate records of
any activities conducted with respect to any Recall for such period as may be
required by Law. Following any Recall, ELITE will review all of its procedures
as impacted by the identified root cause in the associated investigation, and
will revise such procedures, as necessary, to correct the cause of such Recall
subject to the change control requirements set forth in the Quality Agreement.
ELITE will provide GLENMARK with such information regarding such review and
revisions as GLENMARK may request and ELITE shall provide GLENMARK the right to
approve, reject or request modifications to the proposed changes.

 

7.2Recall Expenses. If a Recall results from the acts or omissions of one Party,
then such Party shall bear the full expenses of both Parties incurred in the
Recall. If a Recall is partially caused by the actions or omissions of both
Parties, then each Party shall be responsible for its proportionate share of the
Recall expenses based on its proportionate share of causation. Recall expenses
include the expenses of notification, shipping, return, replacement (if
possible), customer fees and penalties, and destruction of recalled Products
(including Products which cannot be shipped due to the condition causing the
Recall). The Parties shall discuss in good faith and agree on the scope and
costs of Recall, if practicable, prior to enforcement of the Recall.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 13

 

 

7.3Notice of Failure to Meet Specifications. If ELITE discovers that there is a
potential that any batch or lot of the Products already delivered to GLENMARK
may fail to conform to the Specifications, then ELITE shall notify GLENMARK
within twenty-four (24) hours (or one (1) business day), of such determination
of failure to meet the Specifications and of the nature thereof in detail,
including, but not limited to, supplying GLENMARK with all investigatory
reports, data and communications, out-of-specification reports and data and the
results of all outside laboratory testing and conclusions, if any. ELITE shall
investigate all such failures promptly, and at its sole expense, cooperate with
GLENMARK in determining the cause for the failure and a corrective action to
prevent future failures.

 

ARTICLE 8 - TERM & TERMINATION

 

8.1Term. This Agreement shall commence upon the Effective Date, and, unless
terminated earlier in accordance with the provisions hereof, shall continue for
a period of three (3) years from the Effective Date (“Initial Term”). Unless
earlier terminated pursuant to this Agreement, the Initial Term shall
automatically be extended for successive one (1) year periods (“Renewal Term”)
unless at least one hundred eight (180) days before the expiration of the then
current Term, a Party gives written notice to the other Party that it does not
wish to extend the Agreement. The Initial Term and all Renewal Term (if any) are
collectively referred to as the “Term.”

 

8.2Termination. If any one or more of the following events of default shall
occur, then this Agreement may be terminated as set forth herein:

 

(a)if a Party files a petition in bankruptcy or is adjudged as bankrupt, or a
petition in bankruptcy is filed against it and is not dismissed within sixty
(60) days, or it becomes insolvent, takes advantage of legislation for creditor
relief, has a receiver or receiver-manager appointed in relation to its assets,
or discontinues its business, then the other Party may terminate this Agreement
upon delivering written notice of termination;

 

(b)if a Party hereto violates or fails to perform any of its material
undertakings, agreements, covenants or obligations under this Agreement
(excluding matters otherwise specifically addressed with a termination right
elsewhere in this Agreement) and the failure is not remedied within thirty (30)
days after written notice from the non-defaulting Party, then the non-defaulting
Party may terminate this Agreement upon delivering written notice of termination
to the breaching Party; provided that if the breaching Party is diligently
pursuing in good faith the remedy of the breach at the expiration of such thirty
(30) day cure period, then such thirty (30) day cure period shall be extended as
reasonably required to effect the cure;

 

(c)if a Party hereto willfully or fraudulently misrepresents any fact,
information or report disclosed pursuant to this Agreement and such
misrepresentation is not cured or remedied within thirty (30) days after the
receipt of written notice thereof by the non-defaulting Party, then the other
Party may terminate this Agreement upon delivering written notice of
termination;

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 14

 

 

(d)if a court of competent jurisdiction makes a final determination that the
marketing and sale of a Product in the Territory infringes the patent or other
Intellectual Property Rights in the Territory of a third party and enjoins the
marketing and sale of the Product in the Territory, and if all rights to appeal
have been exhausted or expired, then GLENMARK may, upon delivering written
notice to ELITE, terminate this Agreement with respect to such Product;

 

(e)if GLENMARK decides to discontinue the marketing and selling of a Product for
any reason, including its economic viability or changes in market or regulatory
conditions, then GLENMARK may terminate this Agreement with respect to such
Product without penalty upon delivering written notice to ELITE not less than
three (3) months prior to termination; and

 

(f)by ELITE, on a Product by Product basis, if any time after the first twelve
(12) months from the first commercial sale, the average License Fee paid by
Glenmark is less than {***} dollars (US${***}) for a{***} six ({***} ) month
sales period for that Product.

 

8.3Other Termination Rights. In addition to Article 8.2, (i) either Party may
terminate this Agreement pursuant to Articles 13.3 (Assignment without Consent)
and 13.5 (Force Majeure), and (ii) GLENMARK may terminate this Agreement
pursuant to Article 4.4 (Failure to Supply) and Article 9.2(c) (Debarred), and
(iii) ELITE may terminate this Agreement pursuant to Article 9.3(c) (Debarred).

 

8.4Effect of Termination. Upon termination or expiration of this Agreement, the
provisions of this Agreement shall continue to apply with respect to the
Parties’ respective rights and obligations in relation to any Purchase Order
made prior to such termination, including without limitation ELITE’s obligation
to manufacture, release and deliver Products to GLENMARK, and GLENMARK’s
obligation to make payment for such Products. If this Agreement is terminated
while GLENMARK is still in possession of Products (“Remaining Products”), ELITE
hereby grants GLENMARK and its Affiliates a license to promote, market,
distribute and sell the Remaining Products in the Territory, subject to the
License Fees in Article 3.3.

 

8.5Survival. The expiration or earlier termination of this Agreement shall not
relieve either Party hereto from any obligations which accrued prior to such
expiration or earlier termination, and shall not destroy or diminish the binding
force and effect of any of the terms and conditions of this Agreement that
expressly or by implication come into or continue in effect on or after
termination or expiration, including ARTICLE 1 - , ARTICLE 5 - , ARTICLE 6 - ,
ARTICLE 7 - , Section 8.4, ARTICLE 9 - , ARTICLE 11 - , ARTICLE 12 - , Sections
13.6, and 13.7. Further, the provisions from the Original Agreement that were
deemed to survive the termination or expiration of that Agreement shall further
survive.

 

ARTICLE 9 - REPRESENTATIONS & WARRANTIES

 

9.1Representations and Warranties. Each Party represents and warrants to the
other Party as follows, which representations and warranties shall be true as at
the date hereof and throughout the Term of this Agreement:

 

(a)it has full corporate power and authority and has taken all corporate action
necessary to enter into and perform this Agreement; and

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 15

 

 

(b)this Agreement is its legal, valid and binding obligation, enforceable in
accordance with the terms and conditions hereof.

 

9.2ELITE General and Supply Warranties. ELITE represents and warrants to
GLENMARK as follows:

 

(a)No Other Agreements. No contracts, commitments or agreements of any nature
exist, and none will be entered into during the Term of this Agreement, that
impair or inhibit the ability of ELITE to perform its obligations hereunder.

 

(b)No Lawsuits. As of the date hereof there have not been any Claims, lawsuits,
arbitrations, legal or administrative or regulatory proceedings, charges, or
complaints or investigations, by any third party or government authority
threatened, commenced, pending or proceeding against ELITE, and ELITE has not
received any notice thereof, which could prevent ELITE from complying with its
material obligations under this Agreement.

 

(c)Debarred. Neither ELITE nor any of its officers, directors, or employees or
consultants performing services under this Agreement has been or is: (1) an
individual who has been debarred by the FDA pursuant to 21 U.S.C. § 335a(a) or
(b) (“Debarred Individual”) from providing services in any capacity to a person
that has an approved or pending drug product application with FDA, or an
employer, employee, or partner of such a Debarred Individual; or (2) a
corporation, partnership or association that has been debarred by FDA pursuant
to 21 U.S.C. § 335a(a) or (b) (“Debarred Entity”) from submitting or assisting
in the submission of an NDA, or an employee, partner, shareholder, member,
subsidiary, or affiliate of a Debarred Entity; or (3) an employer, employee or
partner of an individual convicted within the last five years for crimes
described in subsections (a) or (b) of Section 306 of the FDCA. If and when
ELITE becomes aware of any fact that makes or gives rise to make this
representation and warranty untrue, ELITE shall immediately notify GLENMARK in
writing and any such breach may result in immediate termination of this
Agreement by GLENMARK.

 

(d)Non-Infringement.

 

(i)ELITE’s performance of its obligations hereunder does not and will not
infringe any intellectual property rights of a third party.

 

(ii)No patents, patent applications if issued, or any other proprietary rights
of any third party would be infringed by the manufacture, use or sale of the
Product and ELITE shall indemnify, defend and hold harmless GLENMARK and its
Affiliates against any and all such infringement claims, demands, actions,
losses, damages, fines, penalties, costs and expenses (including reasonable
attorneys’ fees). The indemnification obligation of ELITE shall include Third
Party patents issued after the Effective Date.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 16

 

 

(e)Facility. The Facility is in compliance with all Laws, including without
limitation GMP, and that there are no, nor have been any, citations or adverse
conditions of a material nature noted in any inspection of the site which would
cause the Product to be misbranded or adulterated. It has and shall maintain
sufficient knowledge and experience and adequate production facility(s),
equipment and processes to produce the Product and perform its obligations under
this Agreement in compliance with all Laws.

 

(f)Products Supply. ELITE warrants, represents and covenants to GLENMARK that
all Products delivered to GLENMARK hereunder shall:

 

(i)comply with the Specifications;

 

(ii)comply with the applicable Purchase Order;

 

(iii)be manufactured, tested, packaged, labeled, stored, handled and delivered
by ELITE in accordance with (i) the terms of this Agreement, including the
Specifications, and the Quality Agreement, (ii) the requirements of the
Marketing Authorization, and (iii) all applicable GMPs and Laws in the
Territory, including regulations set forth by the DEA;

 

(iv)be manufactured at the Facility approved by the Regulatory Authorities in
the Territory;

 

(v)not be adulterated or misbranded under any applicable Laws in the Territory;

 

(vi)have at least eighty-five percent (85%) of the Product’s shelf-life
remaining at the time of delivery; and

 

(vii)be free of all liens, security interests, and other claims of any nature
and free from defects in material, manufacturing and workmanship for the
shelf-life of the Products.

 

(g)be manufactured, supplied, packaged, labeled and delivered in compliance with
all serialization and aggregation requirements set forth in the Drug Supply
Chain Security Act (DSCSA)Marketing Authorizations. ELITE warrants, represents
and covenants to GLENMARK that (i) all Marketing Authorizations have been
obtained as necessary to permit GLENMARK to manufacture, use, store, import,
transport and sell the Product in the Territory pursuant to the terms of this
Agreement and (ii) ELITE shall maintain all necessary Marketing Authorizations
in good standing to permit GLENMARK to manufacture, use, store, import,
transport and sell the Product in the Territory pursuant to the terms of this
Agreement.

 

(h)It is and shall at all times relevant to this Agreement be in full compliance
with all applicable Laws relating or impacting in the performance of ELITE’s
duties and obligations under this Agreement, including but not limited to, those
rules, regulations, and/or guidance promulgated or issued by the FDA, the
Centers for Medicare & Medicaid Services, the U.S. Department of Health and
Human Services Office of Inspector General the U.S. Drug Enforcement Agency, the
U.S. Department of Justice, as well as any applicable environmental requirements
and all serialization and aggregation requirements set forth in the Drug Supply
Chain Security Act.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 17

 

 

(i)Subject to DEA quotas, it has access to sufficient supplies of raw materials,
components and other required resources to perform the services required under
this Agreement, and shall exercise commercially reasonable and diligent efforts
to maintain access to sufficient supplies without interruption during the Term.

 

9.3GLENMARK General Warranties. GLENMARK represents and warrants to ELITE that:

 

(a)No Other Agreements. No contracts, commitments or agreements of any nature
exist, and GLENMARK covenants that none will be entered into during the Term of
this Agreement that impair or inhibit the ability of GLENMARK to perform its
obligations hereunder.

 

(b)No Lawsuits. As of the date hereof there have not been any Claims, lawsuits,
arbitrations, legal or administrative or regulatory proceedings, charges, or
complaints or investigations by any third party or government authority
threatened, commenced, pending or proceeding against GLENMARK, and GLENMARK has
not received any notice thereof, which could prevent GLENMARK from complying
with its material obligations under this Agreement.

 

(c)Debarred. Neither GLENMARK nor any of its officers, directors, or employees
or consultants performing services under this Agreement has been or is: (1) a
Debarred Individual or an employer, employee, or partner of such a Debarred
Individual; or (2) a Debarred Entity, or an employee, partner, shareholder,
member, subsidiary, or affiliate of a Debarred Entity; or (3) an employer,
employee or partner of an individual convicted within the last five years for
crimes described in subsections (a) or (b) of Section 306 of the FDCA. If and
when GLENMARK becomes aware of any fact that makes or gives rise to make this
representation and warranty untrue, GLENMARK shall immediately notify ELITE in
writing and any such breach may result in immediate termination of this
Agreement by ELITE.

 

(d)It is and shall at all times relevant to this Agreement be in full compliance
with all applicable Laws relating or impacting in the performance of GLENMARK’s
duties and obligations under this Agreement, including, to the extent
applicable, but not limited to, those rules, regulations, and/or guidance
promulgated or issued by the FDA, the Centers for Medicare & Medicaid Services,
the U.S. Department of Health and Human Services Office of Inspector General the
U.S. Drug Enforcement Agency, the U.S. Department of Justice, as well as any
applicable environmental requirements and all applicable requirements set forth
in the Drug Supply Chain Security Act.

 

9.4Disclaimer. EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS PROVIDED OR
REFERENCED IN THIS AGREEMENT, THE PARTIES MAKE NO OTHER WARRANTIES OR
REPRESENTATIONS TO EACH OTHER, EXPRESS OR IMPLIED, INCLUDING THOSE WITH RESPECT
TO THE PRODUCTS, WHETHER STATUTORY OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS ALL OTHER WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 18

 

 

ARTICLE 10 - COVENANTS

 

10.1Compliance. Each Party shall perform its obligations under this Agreement in
strict compliance with all applicable GMPs and Laws in the Territory, and all
applicable licenses, governmental permits or applications in the Territory.

 

10.2Permits and Licenses. Each Party shall throughout the Term of this Agreement
obtain and maintain any and all licenses, permits, orders, applications and
consents (including facility licenses and permits) required by the Regulatory
Authorities in the Territory, and all applicable Laws, regulations and GMPs
necessary or required to perform its obligations under this Agreement.

 

ARTICLE 11 - INDEMNIFICATION & INSURANCE

 

11.1Indemnification of ELITE. GLENMARK shall defend, indemnify and hold harmless
ELITE, its Affiliates and their respective officers, directors, employees,
agents and representatives from and against all Losses from any Third-Party
Claim directly resulting from:

 

(a)any breach of any obligations, actions, or representations made by GLENMARK
under this Agreement; and

 

(b)any grossly negligent or intentionally wrongful act or omission of GLENMARK
or of any person acting on GLENMARK’s behalf, with authorization, when the
wrongful act or omission occurred in performance of GLENMARK’s obligations under
this Agreement;

 

provided, however, that the foregoing indemnification obligations shall not
apply to the extent such Losses are caused by an act or omission for which ELITE
is contributorily negligent and/or otherwise required to indemnify GLENMARK
under Article 11.2.

 

11.2Indemnification of GLENMARK. ELITE shall defend, indemnify and hold harmless
GLENMARK, its Affiliates and their respective officers, directors, employees,
agents and representatives from and against all Losses from any Third-Party
Claim directly resulting from:

 

(a)any breach of any obligations, actions, or representations made by ELITE
under this Agreement;

 

(b)any infringement or claim of infringement of any patent, trademark or other
intellectual property rights based on the manufacture and release of the Product
furnished under the provisions of this Agreement;

 

(c)personal injury (including death) or property damage relating to or arising
out of any use, distribution or sale of the Products by GLENMARK or its
Affiliates to the extent that such Loss was the result of the Product not being
manufactured to meet the Manufacturing Requirements; and

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 19

 

 

(d)any grossly negligent or intentionally wrongful act or omission of ELITE or
of any person acting on ELITE’s behalf, with authorization, when the wrongful
act or omission occurred in performance of ELITE’ obligations under this
Agreement;

 

provided, however, that the foregoing indemnification obligations shall not
apply to the extent such Losses are caused by an act or omission for which
GLENMARK is required to indemnify ELITE under Article 11.1. ELITE shall also
indemnify GLENMARK for any damages arising from any interruption in supply of
the Products to GLENMARK occasioned by ELITE’s commitments, contractual or
otherwise, with a Third Party subject to Article 4.4.

 

11.3Indemnification Procedure. Any Party entitled to indemnification hereunder
(the “Indemnitee”) shall notify the indemnifying Party (the “Indemnitor”)
promptly of any claim threatened or commenced against the Indemnitee. The
Indemnitor shall assume control and direct the defense, investigation and
handling of the claim for and on behalf of the Indemnitee, provided, however
that the Indemnitor shall not settle or consent to judgment without the
Indemnitee’s approval, which approval shall not to be unreasonably withheld. The
Indemnitee shall cooperate with the Indemnitor, and may participate, at the
Indemnitee’s expense, in the defense of such claim. If the Indemnitor fails to
assume control of the defense of any claim, or, having elected to assume
control, thereafter fails to diligently defend the claim, the Indemnitee shall,
without limitation to the Indemnitor’s obligations hereunder, be entitled to
contest, settle or pay the amount of the claim, and the Indemnitor shall be
bound by the results obtained by the Indemnitee with respect to the claim.

 

11.4Insurance. Each Party hereby represents to the other that it has, and during
the Initial Term and any Renewal Term and for three (3) years after termination
or expiration of this Agreement, will maintain, products liability insurance
coverage of not less than US {***} dollars (${***}) in the aggregate. For the
sake of clarity, should ELITE increase its product liability insurance coverage
beyond this amount, the new levels shall automatically apply to this Agreement.
Upon the request of the other Party hereto, the insured Party shall furnish the
other Party with a certificate of insurance evidencing such coverage and stating
that such insurance shall not be cancelled, materially amended or allowed to
lapse without at least thirty (30) days prior written notice to the other Party
hereto. Each Party shall list the other Party as an additional insured on such
Party's applicable insurance coverage. Each Party shall provide the certificate
of insurance within ten (10) days of its receipt of a request for proof of
insurance.

 

11.5Survival. The obligations set forth in this ARTICLE 11 - shall survive the
termination of this Agreement and remain in full force and effect for an
indefinite period after termination in relation to any claim based on events
which occur during the term hereof.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 20

 

 

ARTICLE 12 - CONFIDENTIALITY

 

12.1Confidentiality. During the Term of this Agreement and for five (5) years
thereafter, each Party shall maintain in strict confidence the Confidential
Information (as defined below) of the other Party. Each Party shall not use the
Confidential Information of the other Party for any purpose other than the
purposes expressly permitted by this Agreement, and shall not disclose such
Confidential Information to any third party (including in connection with any
publications, presentations or other disclosures) except to its employees,
agents or advisors (“Representatives”) who have a need to know such Confidential
Information to perform such Party’s obligations under this Agreement. Each Party
shall ensure that any Representative to whom it discloses the other Party’s
Confidential Information is informed of the confidential nature of and duty not
to disclose the information, and is obligated under written obligation to
maintain the confidentiality thereof on terms at least as restrictive as those
set forth herein. Each Party shall be responsible for any breach of this
Agreement by its Representatives, which shall be considered a breach by such
Party. Under no circumstances shall the receiving Party use the disclosing
Party’s Confidential Information for its own commercial advantage to the
detriment of the disclosing Party. Each Party may disclose such of the
Confidential Information of the other Party as may be required by the order of a
court of competent jurisdiction or by any governmental authority having
jurisdiction, provided that prior to any such disclosure the Party required to
disclose shall, to the extent permitted by Law, notify the other Party prior to
disclosing any Confidential Information and provide such other Party with a
reasonable opportunity to contest or limit the scope of the required disclosure
and obtain any protective orders as may be appropriate. In the event the
disclosure is nonetheless compelled, the Party making the disclosure shall only
disclose the information to the extent required to comply with the Law. Upon
termination or expiration of this Agreement, or upon request, a Party shall
destroy or return all Confidential Information of the other Party and certify in
writing that such return (or destruction) has been completed; provided, however,
that each Party shall be entitled to retain one archival copy of such
Confidential Information solely for purposes of monitoring such Party’s
compliance with its obligations under this ARTICLE 12 - .

 

12.2Definition. “Confidential Information” means all proprietary technical
information, marketing, business and financial information, scientific data,
information, whether or not labeled “Confidential”, and all tangible and
intangible embodiments and oral disclosures thereof of any kind whatsoever, and
all other materials which a disclosing Party treats confidentially that relates
to a Product or the business of a Party and is disclosed or developed under or
in connection with this Agreement. Confidential Information shall not include
any information which the receiving Party can show by competent proof:

 

(a)was known to or in the possession of the receiving Party prior to the date of
its actual receipt from the disclosing Party;

 

(b)is readily available to the public other than through the fault of the
receiving Party;

 

(c)was disclosed by a third party not under an obligation of confidentiality to
the disclosing Party; or

 

(d)is subsequently independently developed by the receiving Party without use of
the Confidential Information as demonstrated by competent written records.

 

12.3Injunctive Relief. The Parties acknowledge that any breach of this ARTICLE
12 - may constitute irreparable harm, and that the non-breaching Party shall be
entitled to seek specific performance or injunctive relief to enforce this
ARTICLE 12 - in addition to whatever remedies such Party may otherwise be
entitled to at law or in equity, without the necessity of posting bond or any
other security.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 21

 

 

12.4No Publicity. Except as required by law, neither Party shall originate any
publicity, news release or other public announcements, written or oral, whether
to the public press, to stockholders, or otherwise, relating to this Agreement,
any amendment hereto, performance hereunder or the existence of an arrangement
between the Parties without the prior written approval of the other Party, which
approval shall not be unreasonably withheld. Nothing in the provision shall be
deemed to prevent a Party from making such disclosures or announcements that are
legally required of such Party; provided that in any event the non-disclosing
Party shall have the right to review any such disclosure and revise such
disclosure to the extent it relates to the use of the non-disclosing Party’s
name or Confidential Information. No Party shall, without the prior written
consent of the affected Party, use in advertising, publicity, or otherwise, the
name, trademark, logo, symbol, or other image of the affected Party without the
other Party’s prior written consent.

 

ARTICLE 13 - MISCELLANEOUS

 

13.1Notices. Any notice or other document required or permitted to be given
pursuant to this Agreement shall be in writing and shall be delivered by
personally by hand; by courier; by prepaid certified mail, return receipt
requested; or by email, in each case addressed to the Party to whom it is to be
given at the address set forth below or at such other address as the Party to
whom such notice is to be given shall have last notified the other Party in
accordance with the provisions of this section:

 

  In the case of ELITE at: Glenmark Pharmaceuticals, Inc., USA     750 Corporate
Drive     Mahwah, NJ 07430     Attention: President         And in the case of
GLENMARK at: Elite Pharmaceuticals Inc.     165 Ludlow Avenue     Northvale, NJ
07647     Attention: CEO

 

Any such notice or other document shall:

 

(i)if delivered by hand, courier, or email be deemed to have been given and
received at the place of receipt on the date of delivery, provided that if
delivery is other than during business hours (9:00 a.m. to 5:00 p.m., local
time) on a Business Day in the place of receipt, such notice shall be deemed to
have been given and received at the place of receipt on the first Business Day
thereafter; and

 

(ii)if mailed, be deemed to have been given and received at the place of receipt
on the earlier of the date of actual receipt and three (3) Business Days after
the date of mailing. In the event of postal disruption, such notices or
documents must be delivered by means other than by mail.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 22

 

 

13.2Relationship of the Parties. The relationship of the Parties is that of
independent contractors. Nothing in this Agreement shall be deemed or construed
to constitute or create between the Parties hereto a partnership, joint venture,
agency, or other relationship other than as expressly set forth herein. This
Agreement does not constitute any one Party hereto as the agent or legal
representative of the other Party for any purpose whatsoever. Neither of the
Parties grants to the other any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of it or in its name
in any manner whatsoever, unless otherwise agreed to in writing by the other
Party.

 

13.3Inurement & Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns. Except as otherwise expressly provided herein, neither Party may assign
or transfer it rights or obligations under this Agreement, in whole or in part,
without the prior written consent of the other Party. Notwithstanding the
foregoing, both GLENMARK and ELITE shall be entitled to assign its rights and
performance of its obligations under this Agreement to any Affiliate or to the
acquirer of all or substantially all of the business or assets to which this
Agreement relates (whether by stock sale, asset sale, merger, consolidation or
otherwise), provided that the assigning Party remains fully responsible for the
performance of the obligations of its Affiliates under this Agreement. Any
assignment or transfer by a Party other than in accordance with the terms hereof
shall be void and shall entitle the other Party to terminate this Agreement.

 

13.4No Waiver; Remedies. No Party to this Agreement shall be deemed or taken to
have waived any provision of this Agreement unless such waiver is in writing,
and then such waiver shall be limited to the circumstances set forth in such
written waiver. No failure or delay on the part of a Party in exercising any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies provided for hereunder shall be cumulative of and in addition to
any and all other remedies, at law or in equity, which any Party may have, and
the exercise of any one or more of such remedies shall not preclude the exercise
of any others.

 

13.5Force Majeure. If either Party is prevented from complying, either totally
or in part, with any of the terms or provisions of this Agreement by reason of
force majeure, including fire, flood, earthquake, storm, general strike,
lockout, riot, war, terrorism, rebellion, accident, acts of God and/or any other
cause or externally induced similar casualty beyond its reasonable control and
without the fault or negligence of either Party(a “Force Majeure Event”), then,
upon written notice by the Party liable to perform to the other Party, the
requirements of this Agreement or such of its provisions as may be affected, and
to the extent so affected, shall be suspended during the period of such
disability, provided that the Party asserting force majeure shall bear the
burden of establishing the existence of such Force Majeure Event by clear and
convincing evidence, and provided further that the Party prevented from
complying shall use its best efforts to remove such disability, and shall
continue performance with the utmost dispatch whenever such causes are removed,
and shall notify the other Party of the Force Majeure Event not more than five
(5) Business Days from the time of the event and state the nature of the Force
Majeure Event, its anticipated duration and any action being taken to avoid or
minimize its effect. The suspension of performance shall be of no greater scope
and no longer duration than is reasonably required. When such circumstances
arise, the Parties shall discuss what, if any, modification of the terms of this
Agreement may be required in order to arrive at an equitable solution.
Notwithstanding the foregoing, if a Force Majeure Event shall continue for a
period of longer than three (3) consecutive months or one hundred and twenty
(120) days in any twelve (12) month period, then the Party unaffected by such
event may terminate this Agreement immediately upon giving written notice of
termination to the other Party. Notwithstanding any provision contained herein,
any action taken by a Regulatory Authority as a result of a Party’s negligence
or willful misconduct shall not constitute a Force Majeure Event under this
Article 13.5.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 23

 

 

13.6Dispute Resolution. The Parties recognize that disputes as to certain
matters may from time to time arise which relate to a Party's rights and/or
obligations under this Agreement. It is the objective of the Parties to
establish procedures to facilitate the resolution of such disputes in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties agree to follow the procedures set forth
in this Article 13.6 if and when such a dispute arises between the Parties
arises. Notwithstanding the provisions of this Article 13.6 however, nothing
herein contained shall preclude a Party from seeking equitable remedies in any
court of competent jurisdiction as set forth in Article 13.7 hereof. If any
controversy, dispute or claim arises between the Parties relating to the
interpretation, breach, performance, enforcement, termination or validity of
this Agreement and the Parties cannot resolve the dispute within thirty (30)
days of a written request by one Party to any other Party, the Parties agree to
hold a meeting, attended by the Chief Executive Officer or President, or a Vice
President designated by him/her, of each Party, to attempt in good faith to
negotiate a resolution of the dispute prior to pursuing other available
remedies. If, within thirty (30) days after such written request, the Parties
have not succeeded in negotiating a resolution of the dispute, the Party may
seek any other remedies available to it in at law or in equity.

 

13.7Governing Law & Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions that would cause the
application of the laws of any jurisdiction other than the State of New York.
Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal or state court in New York, NY for the purposes of any suit, action or
other proceeding arising out of this Agreement or any transaction contemplated
hereby. Each Party further agrees that service of any process, summons, notice
or document by certified or registered mail to such Party’s address set forth in
Article 13.1 or such other address or to the attention of such other person as
the recipient Party has specified by prior written notice to the sending Party
shall be effective service of process in any action, suit or proceeding in New
York with respect to any matters to which it has submitted to jurisdiction as
set forth above in the immediately preceding sentence. Each Party irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the federal or the state courts in New York, NY and
hereby irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in such court
has been brought in an inconvenient forum.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 24

 

 

13.8Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY PROCEEDING BASED
UPON, ARISING OUT OF, OR RELATED TO THIS AGREEMENT, INCLUDING ANY DISPUTE
ARISING OUT OF OR RELATING TO THE PERFORMANCE THEREOF, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.

 

13.9Severability. If any provision in this Agreement is held to be invalid, void
or unenforceable, then the remainder of this Agreement, or the application of
such provision to the Parties or to the circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
shall be enforced to the fullest extent permitted by law. The Parties agree to
renegotiate any such invalid, void or unenforceable provision in good faith in
order to provide a reasonably acceptable alternative consistent with the basic
purposes of this Agreement.

 

13.10Entire Agreement. This Agreement (including the Schedules attached hereto
and the Pharmacovigilance Agreement and Quality Agreement) constitutes the
entire agreement between the Parties with respect to the subject matter hereof,
and all prior or agreements, whether written or oral, are superseded hereby.
This Agreement may be amended only in writing executed by the Parties.

 

13.11Sub-contracting. ELITE shall not sub-contract any of the work to be
performed under this Agreement without the prior written consent of GLENMARK. No
such sub-contracting shall relieve ELITE of any of its obligations hereunder.

 

13.12Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute this Agreement.

 

13.13Headings. The captions and headings contained herein are for convenience of
the Parties and in no way define, limit or describe the scope of this Agreement.

 

13.14Language. The language of this Agreement and all proceedings taken in
relation thereto shall be English.

 

13.15Currency. Unless otherwise specifically provided, all references to money
amounts are expressed in terms of United States Dollars (USD) and all payments
made pursuant to this Agreement shall be made in that currency.

 

13.16Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any Section of this Agreement are and shall otherwise be
deemed to be for purposes of Section 365(n) of Title 11, of the United States
Code (the “Bankruptcy Code”) licenses of rights to "intellectual property" as
defined in Section 101(35A) of the Bankruptcy Code. The Parties shall retain and
may fully exercise all of their respective rights and elections under the
Bankruptcy Code. Upon the bankruptcy of any Party, the non-bankrupt Party shall
use its best efforts to transfer its Product responsibilities to a third party,
unless the bankrupt Party elects to continue, and continues, to perform all of
its obligations under this Agreement.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 25

 

 

13.17Construction of Agreement. The terms and provisions of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 26

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

ELITE PHARMACEUTICALS, INC.   GLENMARK PHARMACEUTICALS INC., USA           By:
\\s\Nasrat Hakim   By: \\s\Robert Matsuk           Name:     Name:            
Title:     Title:  

 

ELITE LABORATORIES, INC.         By: \\s\Nasrat Hakim         Name:          
Title:    

 

Schedule A:Products

 

Schedule B:Product Specifications

 

Schedule CQuarterly Report for Calculation of Gross Profit

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 27

 

 

SCHEDULE A

 

Products and Prices

 

Product List

 

Generic Name ANDA # Reference Listed
Drug Market
exclusivity grant
from ELITE Phendimetrazine 35 mg tablets 40762 Bontil® (Phendimetrazine
Tartrate) Tablets, mfg by Valeant Pharm. Semi-exclusive {***} tablets TBD {***}
Exclusive

 

Transfer Prices ($/bottle)

 

Name Full Batch
Qty. Bottle Size Cost per bottle Phendimetrazine 35 mg tablet 800,000 tablets
100 count ${***} Phendimetrazine 35 mg tablet 800,000 tablets 1000 count ${***}
{***} 1,440,000 100 count ${***} {***} 720,000 100 count ${***}

 

Pricing includes all Product manufacturing and packaging costs, quality
assurance, batch quality control testing and stability testing, and is subject
pricing adjustments in Section 4.1(d).

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 28

 

 

Schedule B

 

Product Specifications 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

 

{***} {***} Manufacturer:
Elite Laboratories, Inc {***} {***} {***} QC#: {***} {***}

 

Test / Method Specification Results Notebook Reference {***} {***}     {***}
{***}     {***} {***}     {***} {***}     {***} {***}     {***} {***}     {***}
{***} {***} {***} {***} {***}

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 29

 

 

Schedule B

 

Product Specifications

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

 

{***} {***} Manufacturer:
Elite Laboratories, Inc {***} {***} {***} QC#: {***} {***}

 

Test / Method Specification Results Notebook Reference {***} {***}     {***}
{***}     {***} {***}     {***} {***}     {***} {***}     {***} {***}     {***}
{***} {***} {***} {***} {***}

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 30

 

 

Schedule B

 

Product Specifications 

Elite Pharmaceuticals Inc.

FINISHED PRODUCT ANALYSIS

 



Phendimetrazine Tartrate Tablets USP 35 mg {***} Manufacturer:
Elite Laboratories, Inc Department:
Analytics and QC Version 0 {***} QC#: Batch#: {***}

 



Test / Method Specification Results Notebook Reference {***} {***}     {***}
{***}     {***} {***}     {***} {***}     {***} {***}     {***} {***}     {***}
{***}     {***} {***}     {***} {***}     {***} {***}     {***} {***} {***}
{***}

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 31

 

 

Schedule C

 

Quarterly Report for Calculation of Gross Profit

 

Product Name:________________________________________________________

 

Quantity sold by SKU XXXX units Gross Sales $ Deductions:   Chargebacks  
Rebates   ADministrative Fees   Billbacks   Returns   Shelf Stock Adjustments  
Other deductions   Cash Discounts   Medicaid   NET SALES $ Transfer Price  
Selling and DIstribution Expenses   Shipping COsts   Gross Profit   Material
Write offs   NET PROFIT   Profit share Payment to ELITe  at  {***}%  

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 32

 